       Case 2:20-cv-01869-DWL Document 7 Filed 10/29/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Darlene Jackson,                                   No. CV-20-01869-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Mesa Community College, et al.,
13                  Defendants.
14
15          On September 25, 2020, pro se Plaintiff initiated this action by paying a $400 filing
16   fee and filing the Complaint (Doc. 1). The Court’s standard preliminary order issued three

17   days later. (Doc. 4.)
18          On October 26, 2020, Plaintiff filed the First Amended Complaint (“FAC”)

19   (Doc. 5), along with a document which was docketed as a “Notice of Filing Amended

20   Pleading pursuant to LRCiv 15.1(b) (Redline document)” (Doc. 6). This latter document
21   does not include a notice; rather, it appears to be a copy of the original complaint with the
22   first paragraph struck out in redline—which does not accurately indicate in what respect

23   the FAC differs from the original complaint. In other words, none of the requirements of

24   LRCiv 15.1 have been met.

25          Moreover, the FAC contains an odd incongruity—in the upper left corner, it bears

26   the name of a law firm (Gaona Law Firm) and the name of an attorney (David F. Gaona),
27   as well as an email address, mailing address, and telephone number for that attorney—but
28   immediately below, it states “Pro Se Litigant Darlene Jackson,” and it is signed by Ms.
       Case 2:20-cv-01869-DWL Document 7 Filed 10/29/20 Page 2 of 2



 1   Jackson, not by Mr. Gaona. (Doc. 5 at 1, 3.) Obviously, a party cannot be represented by
 2   counsel and appearing pro se, as “pro se” means unrepresented by counsel. If Ms. Jackson
 3   drafted and filed these papers as an unrepresented party, it is not clear why she placed an
 4   attorney’s name on these papers.
 5             The FAC (Doc. 5) and the accompanying document (Doc. 6) will be struck without
 6   prejudice to Plaintiff’s right to file an amended complaint as a matter of course that adheres
 7   to the requirements of LRCiv 15.1. Plaintiff is cautioned that a litigant may not appear pro
 8   se while receiving assistance from an attorney. Smallwood v. NCsoft Corp., 730 F. Supp.
 9   2d 1213, 1222 (D. Haw. 2010). The Clerk of Court will be ordered to send a copy of this
10   order to Mr. Gaona, who is directed to file a notice of appearance if he is indeed
11   representing Plaintiff in this action.
12             Accordingly,
13             IT IS ORDERED that the FAC (Doc. 5) and accompanying document (Doc. 6) are
14   struck.
15             IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this
16   order to David F. Gaona at the address listed on the FAC. If Mr. Gaona is representing
17   Plaintiff in this action, he is directed to file a notice of appearance within seven days of this
18   order.
19             Dated this 28th day of October, 2020.
20
21
22
23
24
25
26
27
28


                                                   -2-
